16‐2993‐cv(L) 
     Fisher, et al. v. U.S. Att’y for the S.D.N.Y., et al. 
      
                                    UNITED STATES COURT OF APPEALS 
                                        FOR THE SECOND CIRCUIT 
                                                               
                                                  SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.  
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE 
     (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  TO  A 
     SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.   
      
 1         At a stated term of the United States Court of Appeals for the Second Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3   City of New York, on the 24th day of January, two thousand eighteen. 
 4    
 5         PRESENT:  RAYMOND J. LOHIER, JR., 
 6                             Circuit Judge, 
 7                       EDWARD R. KORMAN, 
 8                             District Judge.* 
 9          
10    
11         IN RE:  IN THE MATTER OF THE 
12         APPLICATION OF JANON FISHER EDITOR 
13         FOR DNAINFO FOR NEW YORK, 
14          
15    
16         JANON FISHER, DNAINFO, 
17    
18                Petitioners‐Appellants, 
19                              
20                             v.                 Nos. 16‐2993‐cv(L), 16‐4115‐cv(CON) 
21                              


     * Judge Edward R. Korman, of the United States District Court for the Eastern District of 
     New York, sitting by designation.  Judge Guido Calabresi, originally assigned to this 
     panel, subsequently recused himself.  Therefore, the two remaining members of the 
     panel decide this case pursuant to Second Circuit Internal Operating Procedure E(b). 
 1         UNITED STATES ATTORNEY FOR THE 
 2         SOUTHERN DISTRICT OF NEW YORK, 
 3         UNITED STATES DISTRICT COURT, 
 4         SOUTHERN DISTRICT OF NEW YORK,  
 5    
 6              Respondents‐Appellees. 
 7          
 8          
 9         FOR APPELLANTS:                            KATIE TOWNSEND (Bruce D. Brown, 
10                                                    on the brief), The Reporters 
11                                                    Committee for Freedom of the Press, 
12                                                    Washington, DC. 
13          
14         FOR APPELLEES:                        KAN MIN NAWADAY (Russell 
15                                               Capone, Lauren Schorr, Margaret 
16                                               Garnett, on the brief), Assistant United 
17                                               States Attorneys, for Geoffrey S. 
18                                               Berman, Interim United States 
19                                               Attorney for the Southern District of 
20                                               New York, New York, NY. 
21                                                
22         Appeals from a July 27, 2016 order of the United States District Court for 

23   the Southern District of New York (Ronnie Abrams, Judge) and a December 6, 

24   2016 order of the United States District Court for the Southern District of New 

25   York (Sidney H. Stein, Judge).   

26         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

27   AND DECREED that the appeals are DISMISSED. 

28         Janon Fisher appeals from an order of the District Court (Abrams, J.) 

29   denying his motion to unseal all proceedings and court records regarding any 

30   criminal prosecution of Jona Rechnitz.  DNAinfo appeals from an order of the 


                                                 2 
 1   District Court (Stein, J.) denying its motion to unseal the same records.  On 

 2   December 12, 2016, we consolidated the appeals of Fisher and DNAinfo 

 3   (collectively, “Appellants”).  We assume the parties’ familiarity with the facts 

 4   and record of the prior proceedings, to which we refer only as necessary to 

 5   explain our decision to dismiss these consolidated appeals as moot. 

 6         A case becomes moot, at any stage of litigation, when there is no longer a 

 7   live case or controversy for a court to decide, such as when the plaintiff has 

 8   already received the relief sought.  See U.S. Const. art. III; Liner v. Jafco, Inc., 375 

 9   U.S. 301, 306 & n.3 (1964).  A narrow exception to the mootness doctrine arises 

10   where the underlying dispute between the parties is “capable of repetition, yet 

11   evading review,” Neb. Press Ass’n v. Stuart, 427 U.S. 539, 546 (1976), that is, 

12   when “(1) the challenged action [is] in its duration too short to be fully litigated 

13   prior to its cessation or expiration, and (2) there [is] a reasonable expectation that 

14   the same complaining party would be subjected to the same action again,” 

15   Granato v. Bane, 74 F.3d 406, 411 (2d Cir. 1996) (quotation marks omitted).   

16         Here, the Appellants have already received their requested relief in the 

17   form of fully unsealed and unredacted documents.  As a result, the Government 

18   argues, the case is now moot.  The question before us is whether the case 



                                                 3 
 1   nevertheless continues to be a live controversy because it is capable of repetition, 

 2   yet evading review.  S. Pac. Terminal Co. v. Interstate Commerce Comm’n, 219 

 3   U.S. 498, 515 (1911).   

 4          We have previously held that the full disclosure of a plea or cooperation 

 5   agreement does not necessarily moot an appeal.  United States v. Haller, 837 F.2d 

 6   84, 86 (2d Cir. 1988).  In Haller, we concluded that it reasonably could be 

 7   assumed that the journalistic party seeking disclosure of the sealed plea 

 8   documents in that case would be subjected to another, similar sealing order in 

 9   the future.  Id.  But the timeframe in Haller was compressed:  about nine weeks 

10   elapsed between the request to unseal the documents and the Government’s 

11   complete unsealing of those records.  Id.  By contrast, a full nine months elapsed 

12   between Fisher’s June 2016 request to unseal and the Government’s partial 

13   unsealing in March 2017, and about seventeen months elapsed between that 

14   request and the Government’s complete unsealing in November 2017.  At oral 

15   argument, counsel for Appellants insisted that the “period of sealing was too 

16   short for full appellate review,” but counsel also conceded that our inquiry to 

17   determine whether that is so—that is, whether the challenged action is too short 

18   in duration to be fully litigated prior to its cessation—is ultimately a “fact‐



                                                4 
 1   specific” one.  Oral Argument at 45:33. 

 2         We discern no significant obstacles to the Appellants’ seeking and 

 3   obtaining appellate review of the sealing decisions well within either the nine‐ or 

 4   seventeen‐month period.  See In re Kurtzman, 194 F.3d 54, 59 (2d Cir. 1999) (per 

 5   curiam) (“focus[ing] on the order at issue” to determine “whether the elapsed 

 6   time that gave rise to mootness” necessarily “limit[ed] judicial review” 

 7   (quotation marks omitted)).  To the contrary, Appellants could have acted to 

 8   expedite the appellate process in this case, but failed to do so.  Mootness was the 

 9   result of their failure to act, rather than the nature of the case.  For these reasons, 

10   on this record and under the specific circumstances of this case, we conclude that 

11   the challenged action was not so short as to evade review or to have “inevitably 

12   . . . lapse[d] into mootness prior to review.”  Id.   

13         We have considered Appellants’ remaining arguments and conclude that 

14   they are without merit.  For the foregoing reasons, the appeals are DISMISSED as 

15   moot. 

16                                            FOR THE COURT: 
17                                            Catherine O’Hagan Wolfe, Clerk of Court 




                                                 5